IN THE SUPREME COURT OF THE STATE OF NEVADA


                    KIMBERLY KLINE,                                         No. 82608
                    Appellant,
                    vs.
                    CITY OF RENO; AND CANNON                                       FILE
                    COCHRAN MANAGEMENT SERVICES,
                                                                                   AUG     1 2022
                    INC., "CCMSI,"
                                                                                ELIZABE     A. BRCANN
                    Res • ondents.                                            CLER   F S     EME COURT
                                                                              BY
                                                                                   DEPUTY      RI(
                                            ORDER OF AFFIRMANCE
                                This is an appeal from a district court order denying a petition
                    for judicial review in a workers' compensation matter. Second Judicial
                    District Court, Washoe County; Connie J. Steinheimer, Judge.1
                                Shortly after being involved in a non-industrial car accident,
                    appellant Kimberly Kline was injured in a car accident while working for
                    respondent City of Reno. Kline received treatment for back and neck pain
                    and was diagnosed with acute lumbar radiculopathy, sprain of the lumbar
                    spine, and acute pain in the lower back. The City's workers' compensation
                    administrator, respondent Cannon Cochran Management Services, Inc.
                    (CCMSI), accepted Kline's workers' compensation claim for a cervical
                    strain. Kline's initial treating physician, Scott Hall, M.D., determined that
                    Kline had reached maximum medical improvement (MMI), was stable with
                    no ratable impairment, and released her to full duty with no restrictions.
                    Based on this, CCMSI sent Kline a notice of intention to close her workers'
                    compensation claim.     An appeals officer reversed the closure (closure
                    appeal). Relevant here, the appeals officer in the closure appeal considered



                           'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                    is not warranted.

SUPREME COURT
       OF
    NEVADA


(0) I947A 474814.                                                              z-z-zslge
                      the medical opinions of Dr. Hall and two other physicians who treated
                      Kline—Dr. Bryan Hanson, D.C., and Lali Sekhon, M.D. Ultimately, the
                      appeals officer gave more weight to Dr. Hanson's and Dr. Sekhon's reports,
                      which opined, respectively, that there was a high probability within a
                      medical degree of certainty that Kline's injuries were related to the recent
                      industrial accident and that Kline "stated that she never had these arm
                      symptoms before these accidents and although she may have had
                      preexisting spondylosis, the accident probably exacerbated her underlying
                      stenosis." Based on this, the appeals officer found that Kline was entitled
                      to additional treatment, which Dr. Sekhon indicated included "a C4-5, C5-6
                      and C6-7 anterior cervical decompression and instrumentation fusion." The
                      district court denied respondents' subsequent petition for judicial review,
                      which the City did not appeal.
                                   While the petition for judicial review was pending, Dr. Sekhon
                      performed his recommended surgery, after which he determined that Kline
                      had reached MMI and had a ratable impairment. He thus released her to
                      full duty.   Dr. Russell Anderson then conducted a permanent partial
                      disability (PPD) evaluation and concluded that Kline has a 25% whole
                      person impairment (WPI) from the cervical spine and that Kline had
                      underlying cervical spine issues that pre-dated her industrial injury.
                      Stating "[i]t is not logical to believe that these findings are related to the
                      [industrial] car accident that she was involved in 6 months earlier," Dr.
                      Anderson apportioned 75% of the impairment as non-industrial and 25% as
                      industrial. Applying the apportionment to Kline's 25% WPI, Dr. Anderson
                      rated Kline at a 6% WPI as related to the industrial work injury. CCMSI
                      thus issued a 6% PPD award letter to Kline.



SUPREME COURT
        OF
      NEVADA
                                                            2
(0) I 947A   44404,
                                 Kline appealed CCMSI's determination letter, and the appeals
                    officer ordered a second PPD evaluation. In the second evaluation, Dr.
                    James Jempsa found a 27% WPI and that apportionment was not necessary.
                    Due to the discrepancy in apportionment, CCMSI sought another opinion
                    from Jay Betz, M.D. Dr. Betz ultimately agreed with Dr. Anderson that a
                    6% WPI rating was appropriate, as Dr. Anderson's "conclusions [were] well
                    supported by the medical record, known pathologies, AMA guides, and the
                    Nevada Administrative Code." Dr. Betz also relied on Dr. Hall's earlier
                    opinion.
                                 CCMSI then offered Kline a 6% PPD award, which the hearing
                    officer overturned. In respondents' later appeal to the appeals officer, Kline
                    testified on her own behalf and Dr. Betz testified as an expert for
                    respondents, reaffirming his conclusion that Kline had a 6% WPI as related
                    to the industrial injury. Kline offered no expert witness to rebut Dr. Betz's
                    testimony.   The appeals officer ultimately found that CCMSI "properly
                    offered [Kline] a 6% PPD award following apportionment of the 25% PPD
                    award as 75% non-industrial and 25% industrial, based on Dr. Anderson's
                    PPD evaluation and Dr. Betz's records review report." Kline subsequently
                    petitioned for judicial review, which the district court denied.
                                 As a threshold issue, Kline asserts that recent amendments to
                    NRS 616C.490 apply to her claim. Those amendments apply only to claims
                    open on the date of passage and approval, May 31, 2021. See 2021 Nev.
                    Stat., ch. 245, §§ 11, 12 (S.B. 289). Here, the appeals officer found that
                    Kline's claim had closed "as of the date of Dr. Jempsa's PPD evaluation on
                    May 8, 2018," which Kline did not challenge in her petition for judicial
                    review. Because Kline failed to challenge the claim closure date below, she
                    waived any such argument regarding a different claim closure date. We

SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1947A altaP1D
                      therefore necessarily apply the same version of NRS 616C.490 to her case
                      as used by the appeals officer and district court. See Old Aztec Mine, Inc. v.
                      Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (explaining that a party
                      waives an argument by failing to raise it in the district court). And because
                      she did not raise her argument that NRS 616C.490 applies retroactively
                      until her reply brief, we decline to address that argument too. See Phillips
                      v. Mercer, 94 Nev. 279, 283, 579 P.2d 174, 176 (1978) (holding that we need
                      not consider issues raised for the first time in a reply brief). Having resolved
                      these two preliminary issues, we move on to Kline's substantive challenges
                      to the appeals officer's determination.
                                  "On appeal from a district court order denying a petition for
                      judicial review, this court reviews an appeals officer's decision in the same
                      manner that the district court reviews the decision."         City of Reno v.
                      Yturbide, 135 Nev. 113, 115, 440 P.3d 32, 34 (2019). In doing so, "we
                      evaluate the agency's decision for clear error or an arbitrary and capricious
                      abuse of discretion." Law Offices of Barry Levinson, P.C. v. Milko, 124 Nev.
                      355, 362, 184 P.3d 378, 383 (2008). This court is confined to the record and
                      cannot "reweigh the evidence or revisit an appeals officer's credibility
                      determination." Associated Risk Mgrnt., Inc. v. Ibanez, 136 Nev. 762, 764,
                      478 P.3d 372, 374 (2020) (quoting City of Las Vegas v. Lawson, 126 Nev.
                      567, 571, 245 P.3d 1175, 1178 (2010)) (further internal quotation marks
                      omitted). Therefore, when evaluating an appeals officer's findings, this
                      court gives those findings and conclusions deference, and they "will not be
                      disturbed if they are supported by substantial evidence."         Id. (internal

                      quotation marks omitted). Although we review legal questions de novo, "an
                      agency's conclusions of law which are closely related to the agency's view of
                      the facts are entitled to deference and should not be disturbed if they are

SUPREME COURT
        Of
     NEVADA
                                                             4
(0) 1947A    •44SO4
                supported by substantial evidence." Jourdan v. SIIS, 109 Nev. 497, 499,
                853 P.2d 99, 101 (1993). "Substantial evidence is that quantity and quality
                of evidence which a reasonable [person] could accept as adequate to support
                a conclusion." Id. (internal quotation marks omitted).
                            Kline first argues that issue preclusion bars relitigating
                whether her injuries were caused by the industrial accident. And that the
                appeals officer thus should have found no apportionment was warranted
                because there was no prior ratable impairment if the injuries were caused
                by the industrial accident. We disagree.
                            The prior appeals officer's decision addressed the issue of claim
                closure and whether Kline proved that she had not reached MMI. That
                decision noted that "Dr. Hansen felt there was a high probability within a
                medical degree of certainty that the Claimant's injuries were related to the
                rear-end collision she had recently sustained," but that left open the
                question of whether the work-related collision caused her injuries.
                Moreover, the decision did not address the spinal fusion surgery, PPD
                evaluations by Dr. Anderson and Dr. Jempsa, or the additional records
                reviewed by Dr. Betz, all of which occurred after the previous decision.
                Thus, we conclude that issue preclusion does not apply here. See Alcantara
                v. Wal-Mart Stores, Inc., 130 Nev. 252, 258, 321 P.3d 912, 916 (2014)
                (outlining the elements for issue preclusion); Evans v. Celotex Corp., 238
                Cal. Rptr. 259, 262 (Ct. App. 1987) (holding that issue preclusion was never
                intended to operate "to prevent a re-examination of the same question
                between the same parties where . . . facts have materially changed or new
                facts have occurred which may have altered the legal rights or relations of
                the litigants"), cited favorably by Alcantara, 130 Nev. at 262-63, 321 P.3d at
                919); Restatement (Second) of Judgments § 27 (2022) ("If issues are

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                      determined but the judgment is not dependent upon the determinations,
                      relitigation of those issues in a subsequent action between the parties is not
                      precluded.").
                                  Next, Kline argues that, absent any documentation to establish
                      the scope and nature of any pre-existing non-industrial impairment in her
                      cervical spine, apportionment is not allowed. The applicable version of NRS
                      616C.490(9) (2017) provided that "if there is a previous disability . . . the
                      percentage of disability for a subsequent injury must be determined by
                      computing the percentage of the entire disability and deducting therefrom
                      the percentage of the previous disability as it existed at the time of the
                      subsequent injury." Where, as here, no rating evaluation of the previous
                      injury exists, the NAC provides:
                                  4. Except as otherwise provided in subsection
                                  5, . . . if no previous rating evaluation was
                                  performed, the percentage of impairment for the
                                  previous injury or disease and the present
                                  industrial injury or occupational disease must be
                                  recalculated by using the Guides, as adopted by
                                  reference pursuant to NAC 616C.002.          The
                                  apportionment must be determined by subtracting
                                  the percentage of impairment established for the
                                  previous injury or disease from the percentage of
                                  impairment established for the present industrial
                                  injury or occupational disease.
                                  5. If precise information is not available, and the
                                  rating physician or chiropractor is unable to
                                  determine an apportionment using the Guides as
                                  set forth in subsection 4, an apportionment may be
                                  allowed if at least 50 percent of the total present
                                  impairment is due to a preexisting or intervening
                                  injury, disease or condition. The rating physician
                                  or chiropractor may base the apportionment upon
                                  X-rays, historical records and diagnoses made by
                                  physicians or chiropractors or records of treatment
                                  which confirm the prior impairment.
SUPREME COURT
         OF
      NEVADA
                                                            6
(0) I 947A    44e4m
                NAC 616C.490(4)-(5) (emphasis added). NAC 616C.490(6), in turn, provides
                additional guidance on apportionment where there is a pre-existing
                condition.2 Specifically, NAC 616C.490(6) provides:
                            If there are preexisting conditions, including,
                            without     limitation,   degenerative      arthritis,
                            rheumatoid variants, congenital malformations or,
                            for claims accepted under NRS 616C.180, mental or
                            behavioral disorders, the apportionment must be
                            supported by documentation concerning the scope
                            and the nature of the impairment which existed
                            before the industrial injury or the onset of disease.
                See also NAC 616C.490(7) ("A rating physician or chiropractor shall always
                explain the underlying basis of the apportionment as specifically as possible
                by citing pertinent data in the health care records or other records."); NAC




                      2We reject Kline's argument that subsections 4 and 5 "apply to
                situations where a rating was done in another state or using another edition
                of the AMA Guides" because the plain, unambiguous text of the regulation
                also applies where "no previous rating evaluation was performed." NAC
                616C.490(4); Pawlik u. Shyang-Fenn Deng, 134 Nev. 83, 85, 412 P.3d 68, 71
                (2018) ("When the language of a statute is clear on its face, this court will
                not go beyond the statute's plain language." (quoting J.E. Dunn Nw., Inc. v.
                Corus Constr. Venture, LLC, 127 Nev. 72, 79, 249 P.3d 501, 505 (2011)));
                City of N. Las Vegas v. Warburton, 127 Nev. 682, 687, 262 P.3d 715, 718
                (2011) (holding that "rules of statutory construction also apply to
                administrative regulations"). Thus, the text specifically contemplates the
                scenario present in this case. We further reject Kline's argument that
                applying subsections 5 and 6 conflicts with NRS 616C.490 because she does
                not cogently articulate how they conflict, and because the regulations are
                reasonable in carrying out this provision where, as here, there has been no
                previous rating evaluation. See NRS 616C.490(11) ("The Division may
                adopt...reasonable regulations to carry out the provisions of this
                section."); Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130
                P.3d 1280, 1288 n.38 (2006) (holding that we need not consider arguments
                not cogently argued).

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                616C.490(8) ("If no documentation exists pursuant to subsection 6 or 7, the
                impairment may not be apportioned.").
                            Here, substantial evidence supports the appeals officer's
                apportionment decision and Kline fails to show the decision violated the
                relevant statute and rules regarding apportionment. Dr. Betz, whom the
                appeals officer deemed credible, see Desert Valley Constr. v. Hurley, 120
                Nev. 499, 502, 96 P.3d 739, 741 (2004) (holding that we will not reweigh
                witness credibility on appeal in a workers' compensation matter), presented
                uncontroverted testimony as to the nature and scope of the pre-existing
                impairment, stating that "the nature of the [pre-existing] condition is
                multilevel-significant spondylolisthesis or degenerative disc disease" and
                that the presence of osteophyte complexes in the MRI would have taken
                ‘`years or decades" to develop. Dr. Betz also relied on the AMA Guides'
                framework for apportionment, discussing each requirement.          And he

                testified that the present impairment was at least 50 percent due to Kline's
                pre-existing impairment, relying on documentation, including x-rays, MRIs,
                historical records and diagnoses, in determining that Kline had a prior
                impairment. See Ransier v. SIIS, 104 Nev. 742, 744 n.1, 766 P.2d 274, 275
                n.1 (1988) (addressing NAC 616.490's predecessor regulation and holding
                that "the clause 'which existed before the industrial injury or the onset of
                the disease" "refers to the impairment and not the documentation," and thus
                the   regulation   did   "not   require   historical   documentation,   only

                documentation concerning the scope and nature of the impairment, which
                can come, as here, from examination at the time of the second injury"
                (internal quotation marks omitted)).3     We thus conclude that the appeals


                             analyzed NAC 616.650, which was repealed and replaced by
                      3 Ransier
                NAC 616C.490, but the language remains the same.

SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A
                     officer committed no clear error or an arbitrary and capricious abuse of
                     discretion in determining that Dr. Betz and Dr. Anderson established the
                     underlying basis for apportionment as required by NAC 616C.490(5)-(7),
                     that apportionment was warranted, or in determining the ultimate
                     apportionment figure. We, therefore,
                                     ORDER the judgment of the district court AFFIRMED.4



                                                 V
                                               Parraguirre
                                                                           , C.J.



                           kkiL6/AD                                                        Sr.J.
                     Silver                                      Gibbons




                     cc:      Hon. Connie J. Steinheimer, District Judge
                              Jonathan L. Andrews, Settlement Judge
                              The Law Firm of Herb Santos, Jr.
                              McDonald Carano LLP/Reno
                              Washoe District Court Clerk




                              4TheHonorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    .teiP